Citation Nr: 0703381	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-36 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of education benefits in the original 
amount of $23,388.23 was properly created.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1972 until 
September 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 letter determination of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

This matter was previously before the Board in May 2006 and 
was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the introduction, the veteran's claim was 
remanded in May 2006 so that certain directives could be 
accomplished.  In particular, the Board instructed the RO to 
obtain a copy of the compliance survey conducted at Tomas 
Claudio Memorial College (TCMC) to verify if the veteran's 
name appears in the survey.  A copy of an e-mail 
communication of record, dated in May 2003, revealed that the 
compliance survey conducted at TCMC showed that VA students 
were enrolling in the school, but not attending classes.  The 
compliance survey appears to have been electronically 
attached as a document to the May 2003 e-mail, but a printed 
copy of the contents of the document itself was not included 
in the claims folder.  In its June 2003 letter notifying the 
veteran of the overpayment, the RO concluded that the veteran 
received VA education benefits based on being enrolled at 
TCMC, but that he, in fact, did not attend classes.  A review 
of the July 2006 Supplemental Statement of the Case, under 
the "Evidence" section, indicates that a copy of the 
compliance survey was obtained.  The record on appeal, 
however, does not contain a copy of the referenced compliance 
survey.  The Board observes again that the information 
currently of record does not show that the veteran was one of 
the students who had enrolled in TCMC, but did not attend 
classes while receiving VA education benefits.  The Board 
also notes that the veteran is free to obtain and submit 
evidence to VA, such as statements from his instructors, that 
independently verifies or corroborates his attendance and/or 
participation in his classes.

The Board further notes that a copy of the veteran's 
scholastic record at TCMC is available.  The Board, also in 
its May 2006 remand, instructed that an official transcript 
for the veteran should be procured from TCMC.  The 
"Evidence" section of the July 2006 Supplemental Statement 
of the Case states that a copy of the veteran's official 
transcript from TCMC, which was submitted by the veteran, is 
of record.  The Board finds that it would be useful in 
adjudicating the veteran's appeal to have a copy of the 
veteran's official transcript obtained directly from TCMC.  
As such, the Board will remand the case for additional 
development.  38 C.F.R. § 19.9 (2006).

Additionally, the Board observes that the June 2003 notice of 
overpayment letter and the August 2004 Statement of the Case 
both list the amount of overpayment as being $23,388.23.  The 
July 2006 Supplemental Statement of the Case, however, lists 
the amount of overpayment claimed by VA as being $16,128.23.  
Specifically, the "Decision" section notes that the 
"remaining overpayment of $16,128.23 is valid."  In 
reviewing the "Reasons and Bases" section of the July 2006 
Supplemental Statement of the Case, it is noted that the 
veteran's benefits were terminated for the period from June 
5, 2000 through September 20, 2002, which created an initial 
overpayment of $23,388.23.  It was not discussed how the 
amount changed from $23,388.23 to $16,128.23.  Based on the 
foregoing, the Board finds that an accounting of the debt 
would be useful.  The audit should explain the amounts that 
were paid to the veteran and any changes, including payment 
made by the veteran.  The veteran should be provided notice 
of the relevant laws and regulations regarding what the 
figures represent.  Bernard v. Brown, 4 Vet.App. 384 (1993).  
In order to give the veteran every consideration with respect 
to the present appeal, and to ensure due process, further 
development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
veteran's education file a printed copy 
of the compliance survey conducted at 
TCMC.  Verify if the veteran's name does 
or does not appear in the survey.  

2.  Obtain the veteran's official 
transcript secured directly from TCMC for 
the period from June 5, 2000 through 
September 20, 2002.

3.  Prepare an accounting regarding the 
overpayment of the veteran's education 
assistance benefits for the identified 
period of overpayment (from June 5, 2000 
through September 20, 2002).  The audit 
should reflect all amounts actually paid 
to the veteran, and the amounts properly 
due, for the time period at issue, as 
well as all amounts repaid or deducted 
from the overpayment.

Explain to the veteran the figures for 
amounts paid and amounts that should have 
been paid during this period.  Provide a 
copy of the accounting to the veteran, 
and place a copy in the education folder.  
Supply the veteran with the relevant laws 
and regulations regarding what the 
figures represent.

4.  After completion of the foregoing, 
readjudicate the issue on appeal and 
consider all evidence, including any 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


